                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

KLAS MANAGEMENT, LLC and
KLAS APARTMENTS, LLC,
                                                  Case No. 2:17-cv-12663
         Plaintiffs,                              Honorable Laurie J. Michelson

v.

CHUBB CUSTOM INSURANCE
COMPANY; CHUBB GROUP HOLDINGS,
INC.; YORK RISK SERVICES GROUP,
INC.; and
EFI GLOBAL, INC.,

         Defendants.


             OPINION AND ORDER GRANTING MOTION TO DISMISS [28]


         A prior opinion in this case sets out the facts in some detail. See Klas Mgmt., LLC v.

Chubb Custom Ins. Co., No. 2:17-CV-12663, 2018 WL 3159676, at *1–2 (E.D. Mich. June 28,

2018).

         Here is the short version. A hailstorm damaged an apartment complex insured by Chubb

Custom Insurance Company. The insurance policy was issued to Klas Apartments, LLC. In

September 2015, Klas obtained a damage estimate from Precise Construction and Remodeling.

Precise thought the apartment complex had sustained about $328,000 in damage. Chubb picked

York Risk Services Group as its adjuster; York thought the loss was only $225,000. After Chubb

paid Klas the undisputed amount (about $200,000), Klas retained Odawa Development for

another damage estimate. Odawa thought the complex had sustained about $424,000 in damage.

After Klas submitted Odawa’s estimate to Chubb, EFI Gobal, Inc.—on behalf of either York or

Chubb—inspected the complex. EFI’s report disagreed with Odawa’s in several respects. For
instance, EFI though that mold in the attics was not attributable to the hailstorm. Chubb never

did pay Klas what it believed it was owed under the insurance policy. So Klas sued Chubb, York,

and EFI.

       The Court previously dismissed Chubb and York. As to York, the Court explained, “Klas

alleges that it ‘justifiably relied on information prepared by York, without reasonable care by

York, to its detriment.’ But that ‘will not do’ because it just echoes the elements of a negligent-

misrepresentation claim. Iqbal, 556 U.S. at 678. Klas similarly pleads, ‘York knew that Chubb

and [Klas] would rely on the report drafted by [E]FI and York in deciding Plaintiff’s coverage.’

But how did Klas rely? And to what detriment? The complaint does not say.” Klas, 2018 WL

3159676, at *5. “To the contrary,” this Court reasoned, “Klas pleads that it obtained two of its

own assessments of the damage at Charlotte Arms (one by Precision, the other by Odawa).” Id.

The Court thus dismissed Klas’ negligent-misrepresentation claim against York. Id.

       Subsequently, EFI moved to dismiss Klas’ fraud claim against it. (ECF No. 28.) EFI

correctly argues that to succeed on a claim of fraud, Klas must show that EFI made a material

misrepresentation “with the intention that it should be acted upon by [Klas,]” “that [Klas] acted

in reliance upon it,” and “that [Klas] thereby suffered injury.” Titan Ins. Co. v. Hyten, 817

N.W.2d 562, 567–68 (Mich. 2012); see also Elliott v. Therrien, No. 288235, 2010 WL 293071,

at *6 (Mich. Ct. App. Jan. 26, 2010) (“A claim of silent fraud, like claims for fraudulent

misrepresentation and innocent misrepresentation, requires proof of reliance on the inadequate or

unforthcoming representation.”). But as suggested by this Court’s prior ruling, Klas has “not pled

that it took any actions in reliance on [EFI]’s reports to Chubb.” Klas, 2018 WL 3159676, at *6.

It was thus Chubb who relied on EFI’s report—not Klas.




                                                2
       EFI is DISMISSED and, in light of this opinion and the prior one, Klas’ complaint is

DISMISSED in its entirety.

       SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE


Date: February 26, 2019




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, February 26, 2019, using the Electronic Court Filing system
and/or first-class U.S. mail.


                                            s/William Barkholz
                                            Case Manager




                                               3
